Opinion by
Cline, J.
It was stipulated that the carpet wool in question was produced in the French Sudan and imported in burlap-covered bales. The wooL was not capable of being marked but the burlap coverings were marked “Sudan.” It was held that “Sudan” was not sufficient to indicate that French Sudan, which is a colony, was the country of origin. Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) distinguished. On the authority of Abstract 39520 and Mitsui v. United States (T. D. 49357) the protest was overruled.